Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 04/11/2022.
Claims 1-11 have been allowed.
Claims 1, 2 and 5 have been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 5 of Applicant’s Remarks, filed on 04/11/2022, with respect to the rejection(s) of claims 1-11 being rejected under 35 U.S.C. 112, have been fully considered and are persuasive; and therefore, the claim rejection under 35 U.S.C. §112 has been withdrawn.
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see page 5, filed 03/03/2022, with respect to the rejection(s) of claims 1-11 being rejected under 35 U.S.C. 102 as being anticipated by Herraez et al. (2010/0213955); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…injection means suitable for generating as a cathodic electric current for cathodic protection at a first end of the section of piping, at least one withdrawal point at a second end of the section of piping, suitable for discharging the cathodic electric current via grounding, a control housing with means for measuring at least one component of the cathodic electric current received by the withdrawal point and analysis means for detecting, on the basis of the measurements obtained by the measurement means, a variation of the received component corresponding to a type of defect in the piping.”
Claims 2-11 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Russell et al. US 2005/0006250 - The method involves applying a cathodic protection agent to the surface of a metal structure.
Benham US 2004/0112737 - An active cathodic protection system comprises a rectifier element with electrical connection(s) to a source of electrical current.
Benham US 2007/0158184 - An active cathodic protection system includes a rectifier (10) having electrical connection(s) to an electrical current source (12), a direct current positive output terminal (23) connected to consumable anode (11), and a direct current negative output terminal (24) connected to non-isolated structure; and an electrical safety grounding device (25) for non-isolated structure.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867